

116 HR 5052 IH: Wage Adjustment for Veterans Enrolled in School Act
U.S. House of Representatives
2019-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5052IN THE HOUSE OF REPRESENTATIVESNovember 12, 2019Mr. Luján (for himself, Mr. Gomez, Mr. Young, Ms. Jayapal, Mr. Lipinski, Ms. Norton, Mr. Raskin, Ms. Roybal-Allard, Mr. Smith of Washington, Ms. Velázquez, Ms. Jackson Lee, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to include local government minimum wage requirements in
			 determining the hourly minimum wage applicable for purposes of the
			 work-study allowance under the educational assistance programs
			 administered by the Secretary of Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Wage Adjustment for Veterans Enrolled in School Act or the WAVES Act. 2.Amount of work-study allowance under Department of Veterans Affairs educational assistance programs (a)In generalParagraph (6) of section 3485(a) of title 38, United States Code, is amended to read as follows:
				
 (6)For the purposes of this subsection and subsection (e), the term applicable hourly minimum wages means the higher of the following wages: (A)The hourly minimum wage under section 6(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)).
 (B)The hourly minimum wage under comparable law of the State in which the services are to be performed.
 (C)The hourly minimum wage under comparable law of the local government with jurisdiction over the area in which the services are to be performed..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to a payment of work-study allowance made on or after January 1, 2021.
			